LEASE AGREEMENT

THIS AGREEMENT dated as of the 15th day of November, 2005, by and between
Pilgrim Partnership, L.L.C., a Vermont limited liability company (hereinafter
"Landlord"), and Green Mountain Coffee Roasters, Inc., a Vermont corporation
(hereinafter "Tenant").

WITNESSETH:

In consideration of the rents herein reserved and the mutual covenants contained
herein, the parties hereto agree as follows:

Premises. Landlord does hereby demise, let, rent and lease unto Tenant, and
Tenant hereby leases and rents from Landlord a portion of a certain condominium
unit currently under construction owned by Landlord consisting of 3,074 square
feet of warehouse space and 9,000 square feet of office space located in a
building commonly known as Pilgrim V on land in Waterbury, Vermont (the
"Premises") which is a portion of the land identified as Site A and Site G shown
on the Plan of Pilgrim Commercial Park Condominiums, dated March, 2005, prepared
by Charles Grenier Consulting Engineer, P.C. and attached as Exhibit D to the
Declaration of Pilgrim Commercial Park Condominiums dated March 24, 2005,
recorded at Volume 233 at Page 163 of the Town of Waterbury Land Records, as the
same has been or may be amended from time to time (said Declaration being
hereinafter referred to as the "Declaration" and said plan being hereinafter
referred to as the "Plan""). The Premises are depicted on Exhibit A attached
hereto and incorporated herein by reference. In addition to the foregoing,
Tenant shall also have a non-exclusive right to use the roads, open spaces and
other common areas included within Pilgrim Commercial Park Condominiums for
access to the Premises, subject to the limitations on the use thereof (if any)
included in the applicable condominium declaration and other governing
documents. The entire building upon which the Premises are located shall
hereinafter be referred to as the "Building". Term of Lease.
 a. The term shall commence on the Lease Commencement Date and shall remain in
    effect for a period of time running through March 31, 2016 (the "Term"). The
    "Lease Commencement Date" shall be the earlier of: (i) the date on which
    construction of the Premises are Substantially Complete (as defined in
    Section 2(b)); or (ii) the date Tenant commences beneficial use of the
    Premises. Tenant shall be deemed to have commenced beneficial use of the
    Premises when Tenant begins to move furniture, furnishings, inventory,
    equipment or trade fixtures into the Premises. The parties acknowledge that
    they contemplate that the Lease Commencement Date will occur on or about
    April 1, 2006.
 b. The Premises shall be deemed to be "Substantially Complete" when (i) as
    certified by Landlord's architect for Pilgrim V ("Landlord's Architect"),
    the Premises have been completed in accordance with the specifications
    attached hereto as Exhibit B (the "Specifications"), except for items of
    work and adjustments of equipment and fixtures that can be completed after
    the Premises are occupied without causing substantial interference with
    Tenant's use and occupancy of the Premises (collectively, the "Punch List
    Items"), and (ii) a certificate of occupancy for use of the Premises, if
    required, has been issued by the applicable governmental authorities. As
    soon as Landlord's Architect certifies the Premises to be Substantially
    Complete, Landlord will so notify Tenant and Tenant will promptly thereafter
    inspect the Premises for conformity to the Specifications. If Tenant
    determines that the Premises conform to the Specifications, Tenant will so
    inform Landlord and they will together compile a list of Punch List Items,
    together with a schedule for completing the Punch List Items. If Tenant
    determines that the Premises do not conform to the Specifications in any
    material respect, Tenant will so notify Landlord in writing and Landlord
    will cause the Premises to be repaired or corrected so that they do conform
    to the Specifications in all material respects. In the event of a dispute as
    to whether the Premises conform to the Specifications, the matter in dispute
    will be referred to Landlord's Architect to be resolved impartially and in
    good faith.
 c. Tenant, by taking possession of the Premises, shall accept and shall be held
    to have accepted same as suitable for the use intended by the Tenant,
    provided that Landlord shall remain responsible for the prompt completion of
    the Punch List Items and shall complete same in a manner which avoids
    unnecessary interference with Tenant's use and occupancy of the Premises.

Rent.
Rent Amount
. During the first year of the Term, Tenant agrees to pay Landlord annual rent
of Two Hundred Seventeen Thousand Eighty Six and 10/100 Dollars ($217,086.10) in
monthly installments of Eighteen Thousand Ninety and 51/100 Dollars ($18,090.51)
each. A portion of this rental amount is in lieu of a common area maintenance
(CAM) charge. The foregoing annual rental amount is premised upon the following
calculations:
 i.  Office Space: 9,000 square feet multiplied by $18.00 per square feet
     multiplied by 110%.
 ii. Warehouse Space: 3,074 square feet multiplied by $11.50 per square foot
     multiplied by 110%.

Rent Increases
. The rent amount specified in Section 3(a) shall increase annually during the
Term from the amount of rent charged during the previous year by two and
one-half percent (2.5%).
Additional Rent
. In addition to the rent amount specified in Section 3(a) above, all costs,
charges, expenses and adjustments to rent which Tenant assumes, agrees or is
obligated to pay Landlord pursuant to this Lease shall be deemed additional
rent, and in the event of nonpayment thereof, Landlord shall have all of the
rights and remedies with respect thereto as are herein provided for in case of
the nonpayment of rent. In the event that any of the costs, charges and expenses
constituting additional rent are deemed to be taxable income to Landlord,
Landlord shall be entitled to a corresponding tax deduction for said costs,
charges and expenses.
Rent Payments
. Tenant covenants to pay monthly installments of rent pursuant to subsection
(a) above in advance, on the first day of each month, without any set-off or
reduction. Tenant covenants to pay Landlord the rent, additional rent and
adjustments of rent as herein provided when due, without notice or demand, at
the time and in the manner herein specified and, in default of payment may, at
the option of Landlord, be added to the next or any other installment of fixed
minimum rent subsequently becoming due. All rent and additional rent is to be
mailed to Landlord at the address identified for Landlord in Section 25 herein.
In the event that this Lease is or becomes a month-to-month lease because of
holdover or otherwise, or if Tenant vacates the Premises prior to the end of any
month for any reason whatsoever, no rent shall be prorated or refunded to Tenant
for the applicable period and Tenant shall be required to pay rent through the
end of the applicable monthly period. Additionally, in the event this Lease is
or becomes a month-to-month lease because of holdover or otherwise, Tenant shall
be required to give Landlord at least sixty (60) days notice prior to vacating
the Premises, and Tenant shall be responsible for paying Landlord for all rents
which accrue prior to the expiration of the sixty days following the notice,
provided that said notice requirement shall be reduced to ten (10) days for any
period that rent is being assessed as the rate specified in Section 18(b).
Late Payment Penalty
. Tenant acknowledges that late payment by Tenant to Landlord of rent and other
sums due hereunder will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be difficult to ascertain. Accordingly, if
any installment of rent or any other sum due hereunder from Tenant shall not be
received by Landlord or Landlord's designee within ten (10) days after such
amount shall be due, Tenant shall also pay to Landlord a late charge equal to
Two Hundred Fifty and 00/100 Dollars ($250.00) for each instance that an
installment of rent or other sums due hereunder is not paid by its due date. The
parties agree that such late charges represent fair and reasonable estimates of
the costs Landlord will incur by reason of late payment by Tenant. Acceptance of
such late charge or service charge by Landlord shall in no event constitute a
waiver of Tenant's default with respect to such overdue amount nor prevent
Landlord from exercising any of the other rights and remedies granted hereunder.

Option to Purchase.
 a. During the first year of the Term, Tenant shall have the option to purchase
    (i) Landlord's development rights located within the 5.35 acre +/- area
    depicted as Site F on the Plan (the "Site F Development Rights"), said
    development rights having been created and reserved pursuant to the
    Declaration; and (ii) Landlord's development rights within the 10.54 acre
    +/- area depicted as Site H on the Plan (the "Site H Development Rights"),
    said development rights also having been created and reserved pursuant to
    the Declaration. Tenant may exercise each such option separately, by written
    notice from Tenant to Landlord, given no later than the last day of the
    first year of the Term. If such notice(s) has not been given by the last day
    of the first year of the Term, then the purchase option described herein
    shall terminate unless otherwise extended as provided in Section 4(b) below.
    Landlord agrees that during the term of said option, including any extension
    term pursuant to Section 4(b), it shall not transfer or convey the Site F
    Development Rights or the Site H Development Rights, except as provided in
    Section 27 herein. The purchase price for each such option, whether
    exercised during the first year of the Term, or, during the extension term
    arising pursuant to Section 4(b), shall be as follows:

    Purchase Price

    Site F Development Rights $548,375

    Site H Development Rights $1,080,350

 b. In the event that Tenant fails to exercise either of its options to purchase
    the Site F Development Rights or the Site H Development Rights during the
    first year of the Term as provided in Section 4(a) above, Tenant may extend
    the time it has to exercise said unexercised option(s) for an additional one
    year period, expiring on the last day of the second year of the Term, by
    providing written notice and making payment to Landlord as further set forth
    in Section 4(b)(i) and Section 4(b)(ii) below. Tenant may extend the period
    for exercising the options to purchase the Site F Development Rights and the
    Site H Development Rights separately.
     i.  Tenant may extend the time period for exercising the option to purchase
         the Site F Development Rights for said additional one year period by
         providing Landlord with written notice of its election to extend the
         option period together with payment to Landlord in the amount of Fifty
         Four Thousand Eight Hundred Thirty Seven and 50/100 Dollars
         ($54,837.50) no later than the last day of the first year of the Term.
     ii. Tenant may extend the time period for exercising the option to purchase
         the Site H Development Rights for said additional one year period by
         providing Landlord with written notice of its election to extend the
         option period together with payment to Landlord in the amount of One
         Hundred Eight Thousand Thirty Five and 00/100 Dollars ($108,035.00) no
         later than the last day of the first year of the Term.

 c. If Tenant exercises either of the foregoing purchase options, Landlord shall
    convey the subject development rights, as the case may be, to Tenant or its
    designee, by warranty deed, conveying fee simple title to such development
    rights, free and clear of all liens and other encumbrances. Any such
    conveyance shall include all Special Declarant Rights (as defined by law)
    appurtenant to the development rights being conveyed, including
    specifically, but not by way of limitation, the right on the part of Tenant
    in its name to make, execute and record an amendment to the Declaration in
    form and content which satisfies the provisions of applicable law to effect
    the conversion of said development rights and the building or buildings and
    related improvements constructed by Tenant into a Unit or Units of the
    Pilgrim Commercial Park Condominium with the interest appurtenant to such
    Unit in the Common Elements of said Condominium (to be determined in
    accordance with the Declaration). Closing of the transaction(s) shall occur
    as reasonably practicable, with standard prorations to the date of closing.
    Tenant shall be responsible for any transfer tax payable with respect to the
    conveyance(s) and Landlord shall be responsible for any capital gains tax,
    land gains tax or other similar tax which may be payable in connection with
    the conveyance(s). At closing, Tenant shall receive a credit towards the
    purchase price of the subject development rights being purchased in the
    amount equal to seventy five percent (75%) of the payment made under Section
    4(b)(i) for the purchase of the Site F Development Rights, and under Section
    4(b)(ii) for the purchase of the Site H Development Rights, as the case may
    be. If Tenant fails to exercise either of the foregoing options, or fails to
    close, after paying either of the sums identified in Section 4(b)(i) or
    4(b)(ii) above, its shall not receive any refund (or credit) of such sums
    from Landlord with respect to the payment made for the subject development
    right for which its fails to exercise the option or purchase.
 d. Contemporaneously with the exercise of either of the foregoing purchase
    options, Tenant shall notify Landlord in writing of the existence of
    encumbrances and defects in the title to the subject development rights.
    Landlord shall use its best efforts to remove such encumbrances and defects.
    If Landlord is not able to remove said encumbrances and defects and Landlord
    is then unable to convey title to the subject development rights free and
    clear of one or more encumbrances and defects specified in such notice,
    Tenant in full satisfaction of Tenant's obligations hereunder, shall either:

    (i)

    Accept such title to the subject development rights as Landlord can convey
    without reduction in the corresponding purchase price; or

    

    (ii) Revoke its exercise of such option(s). Any revocation of Tenant's
    exercise of said option shall be by written notice to Landlord.

    Landlord agrees to exercise its rights as a Declarant and Unit Owner (as
    said terms are defined in the Declaration) with the Declaration, and all
    other rights it may have pursuant to the Declaration, in a manner that will
    support and facilitate Tenant's exercise of any development rights and
    ensure Tenant's practical realization of the full benefit of the ownership
    of any development rights acquired pursuant to the exercise of either of the
    foregoing purchase options, provided that any such exercise is consistent
    with the terms of the Declaration and with all laws and governmental permits
    applicable to the exercise of said development rights.

 

Use of Premises/Possession. Tenant may use the Premises only for business office
space and/or as a warehouse/workshop, and no other use will be allowed unless
expressly agreed in writing by Landlord. Tenant shall be responsible for
obtaining all necessary State and local permits and governmental approvals with
respect to its use of the Premises, and shall be solely responsible for all
costs and expenses associated with obtaining such permits and governmental
approvals. The Premises shall not be used as living/sleeping quarters. Taxes.
Real Property Taxes
: Landlord shall pay and be responsible for all real estate taxes with respect
to the Premises except as otherwise provided in this Paragraph. Tenant shall
reimburse Landlord for Tenant's proportional share of any increase in the real
estate taxes upon the Building over and above such taxes assessed by the tax
authority for the municipal tax year running from January 1, 2006 through
December 31, 2006 and the school tax year running from July 1, 2005 through June
30, 2006 (collectively the "Base Year"). During the Term, Tenant's proportional
share of the increase in real estate taxes on the Building shall be determined
by multiplying the total increase in real estate taxes on the Building during
any year that taxes are increased above the amount assessed by the taxing
authority during the Base Year by 29% (which represents the proportion which the
square footage of the Premises bears to the total square footage of the Building
including the Premises). Said contribution towards any increases in annual real
estate taxes shall be due and payable by Tenant to Landlord within thirty (30)
days of receipt by Tenant from Landlord of copies of the relevant tax bills
evidencing any tax increase above the Base Year, and calculations from Landlord
showing the amount owed.
Personal Property Taxes and Other Assessments
: Tenant shall pay and be solely responsible for all operating license fees for
the conduct of its business, and all ad valorem taxes, personal property taxes,
inventory taxes and other assessments levied upon Tenant's trade fixtures,
inventory and other personal property.

Utilities.
Water and Sewer Charges
. Landlord shall pay and be solely responsible for all water and sewer charges
for water and sewer usage in the Premises.
Other Utility Expenses
. Tenant shall, during the Term, pay and discharge punctually, as and when the
same shall become due and payable all charges for heat, gas, hot water,
electricity, light and power, and other service or services, furnished to the
Premises during the Term except as provided in Section 7(a) above.
 i. In addition to the foregoing, due to rising energy costs, Landlord has
    elected to install a highly efficient decentralized water-source heat
    system. This system meets and exceeds various energy efficiency guidelines.
    Although the heat pumps for the system will be run on electricity and will
    be billed directly to Tenant, Tenant shall also be separately billed for and
    shall be responsible for paying thirty percent (30%), representing Tenant's
    pro-rata share, of the fuel and energy costs associated the Winter
    supplement boiler and the Summer supplement chiller for the system.

Insurance.
 a. During the Term of this Lease, Tenant shall purchase and maintain commercial
    general liability insurance covering all of the Tenant's operations and
    activities upon the Premises and upon any portion of the common areas of the
    Pilgrim Commercial Park Condominiums, including, but not limited to
    contractual liability, the operations of contractors and subcontractors and
    commercial automobile liability insurance covering the operation of
    vehicles, each with limits of liability effective during the Term of this
    Lease of not less than $1,000,000 combined single limit per occurrence, for
    bodily injury and property damage liability, with an umbrella liability
    policy of not less than $2,000,000 per occurrence and annual aggregate. All
    liability policies required pursuant to this Section 8(a) shall name
    Landlord as an additional insured and shall require that said policy shall
    not be cancelled or the policy limits decreased without thirty (30) days'
    prior notice to Landlord. Tenant agrees to deliver certificates of such
    insurance to Landlord and/or a complete copy of said insurance policy, at
    the request of Landlord.
 b. During the Term of this Lease, Landlord shall purchase and maintain
    commercial general liability insurance covering all of the Landlord's
    operations and activities upon the Premises and upon any portion of the
    common areas of the Pilgrim Commercial Park Condominiums, including, but not
    limited to contractual liability, the operations of contractors and
    subcontractors and commercial automobile liability insurance covering the
    operation of vehicles, each with limits of liability effective during the
    Term of this Lease of not less than $1,000,000 combined single limit per
    occurrence, for bodily injury and property damage liability, with an
    umbrella liability policy of not less than $2,000,000 per occurrence and
    annual aggregate. Landlord agrees to deliver certificates of such insurance
    to Tenant and/or a complete copy of said insurance policy, at the request of
    Tenant.
 c. All insurance policies required by this Section 8 shall be issued by
    insurance companies licensed to do business in the State of Vermont.

Covenant of Quiet Enjoyment. Landlord covenants, represents, and warrants that
Landlord has the full right and power to execute and perform this Lease, and
that Tenant, upon payment of the rent herein and performance of all the
covenants and conditions hereof, shall peaceably and quietly have, hold, and
enjoy the Premises and all the rights, appurtenances and privileges pertaining
thereto during the Term, subject to the terms of this Lease. Repairs and
Maintenance. Except as expressly provided in this Section 10, Tenant shall be
solely responsible, at Tenant's cost and expense, for all maintenance relating
to the Premises. Maintenance shall include cleaning, janitorial work, lamp
replacement and trash removal. Landlord shall be responsible for maintenance,
repair and replacements of all structural elements of the building including all
system repairs to the Premises, and all maintenance and system repairs to the
common areas within the Building, provided that the damage was not caused by an
act or omission of the Tenant. Landlord shall also be responsible for snow
removal and landscaping. In the event that Landlord fails to satisfy its repair
and maintenance obligations arising under this Section 10, and such failure
continues for a period of thirty (30) days following notice to Landlord, Tenant
may, at its own expense, complete the repairs and maintenance identified in its
notice to Landlord. Alterations. Tenant shall make no alterations to the
Premises without the written consent of Landlord. Tenant shall be responsible
for obtaining and complying with all required permits and governmental approvals
necessary for any alteration or improvement approved by Landlord. To the extent
that Tenant requires any amendment to an existing permit obtained by Landlord,
Landlord agrees to provide reasonable cooperation to Tenant (at Tenant's
expense) in obtaining such amendment. Tenant covenants and agrees that, unless
otherwise agreed in writing, all improvements, alterations, or other work once
begun will be paid for by Tenant, free and clear of liens or encumbrances
against the Premises, and will be performed in all respects in accordance with
law, including applicable building codes. Non-Smoking Building. The Building is
a non-smoking building. Signs. Tenant shall not erect or place signs on the
outside of the Premises or the Building in which the Premises are located
without first obtaining Landlord's written permission and appropriate municipal
permits. Landlord shall provide a location and format for directory signs for
occupants of the Building, including Tenant, which shall be used by Tenant for
signage. Trash. Tenant shall provide for and pay for its own trash removal from
the Premises, and shall ensure that trash is removed from the Premises regularly
so as not to cause nuisance or interfere with the use of adjoining properties,
including other portions of the building in which the Premises are located, by
Landlord, adjoining property owners, or other tenants. Notwithstanding the
foregoing, Landlord shall provide an outside dumpster for nonexclusive use by
Tenant, provided however, that Tenant shall not place more than twelve (12) bags
of garbage per week in said the dumpster. Noise/Nuisance. Tenant shall not cause
or allow to be caused excessive noise, disturbance, interference, or nuisance in
or about the Premises including, but not limited to, any actions which cause
disturbance or create a nuisance to adjoining property owners or tenants.
Parking. The Building is provided with adequate parking. Tenant may use
available parking for the Building but there shall be no exclusive parking
spaces designated for Tenant. Loading Door. Tenant shall have the non-exclusive
right to use the loading door located at the rear center portion of the
Building. Surrender/Holdover.
 a. Tenant, on the expiration or sooner termination of this Lease, shall quit
    and surrender the Premises, leaving the Premises in good condition and
    repair, as received, normal wear and tear excepted.
 b. If Tenant remains in possession of the Premises without agreement in writing
    after the expiration of the Term, Tenant shall be deemed to be occupying the
    Premises as a tenant from month to month, with monthly rent equal to 150% of
    the monthly rent payment for the last full month of the Term and subject to
    all the other conditions, provisions and obligations of this Lease insofar
    as the same are applicable to a month to month tenancy.

 

Fire or Casualty.
 a. If the Premises shall be damaged by fire, the elements, accident or other
    unavoidable casualty, but are not thereby rendered untenantable, Landlord
    shall cause such damage to be repaired or restored within sixty (60) days,
    and the rent shall not be abated.
 b. If the Premises shall be rendered untenantable in part by reason of such
    fire or other unavoidable casualty, Landlord shall cause the damage to be
    repaired or restored within sixty (60) days, and the rent shall be abated
    ratably as to the portion of the Premises rendered untenantable until such
    time as the Premises are repaired or restored.
 c. If the Premises shall be rendered wholly untenantable by reason of such fire
    or other unavoidable casualty, Tenant or Landlord shall each have the right,
    at its election, to terminate this Lease by giving to the other, within the
    sixty (60) days following the date of said casualty, ten (10) days' prior
    written notice of an election to terminate. If neither Landlord nor Tenant
    terminate the Lease, then Landlord shall cause such damages to be repaired
    and the Premises to be restored and the rent shall be abated in full until
    such time as the Premises are fully repaired and restored.
 d. In the event of a termination of this Lease Agreement under (c) above, rent
    and other charges shall be pro-rated to the date of the termination.

Condemnation or Eminent Domain. If any part of the Premises shall be taken in
any proceeding by public authorities by condemnation or otherwise, or be
acquired for public or quasi-public purposes, Tenant shall have the right to
terminate this Lease by written notice to Landlord, in which case any unearned
rent shall be refunded to Tenant. Tenant's written notice of termination must be
given to Landlord within thirty (30) days after Landlord provides Tenant with a
detailed drawing showing the area being condemned. Landlord's written notice
must specify that the information being furnished to Tenant is being delivered
in order for Tenant to decide whether or not to terminate this Lease and that
Tenant must make the decision within thirty (30) days after receiving the letter
and enclosures. At Tenant's option, the effective date of termination shall be
the date the condemning authority takes physical possession of the property
being condemned. If only a portion of the Premises is taken and Tenant elects
not to terminate this Lease, the rent shall be reduced in the same proportion
that the Premises are reduced. Sublet or Assignment. Tenant shall not assign or
sublet the Premises without written consent from Landlord which consent will not
be unreasonably withheld, conditioned or delayed. No assignment or other
transfer by Tenant of its interest under this Lease shall be effective unless
Tenant delivers to Landlord, within ten (10) days after such assignment or
transfer, an instrument of assumption by the transferee of all Tenant's
obligations hereunder. Notwithstanding any sublet or assignment, Tenant and all
guarantors to this Lease shall remain liable for the full performance of all
terms and conditions of this Lease. Tenant shall be responsible for all
attorney's fees and costs incurred by Landlord with respect to any assignment or
sublet of this Lease, and shall pay all such attorney's fees and costs incurred
by Landlord in advance of any sublet or assignment. Right to Inspect. Upon
reasonable advance notice no less than twenty-four (24) hours, Tenant agrees
that Landlord and Landlord's agents and other representatives shall have the
right to enter into and upon the Premises, or any part thereof, during normal
business hours for the purpose of examining the same, showing the Premises or
any other reasonable purpose. In the event of emergency, Landlord may enter
without advance notice to Tenant. Indemnification. Tenant shall indemnify,
defend and save harmless Landlord and its members, employees, officers and
managers ("indemnified parties") from and against any and all liabilities,
obligations, claims, damages, penalties, causes of action, and judgments,
including reasonable attorneys' fees and litigation costs, arising from injury
to person or property in or about the Premises during the Term of this Lease and
not resulting from any gross negligence or intentional misconduct of Landlord or
Landlord's agents. The indemnity contained in this Section shall not apply to
amounts paid in settlement of any claim or action if such settlement is effected
without Tenant's prior written approval. Within 15 days after receipt by an
indemnified party of notice of the commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against Tenant under
this Section, notify Tenant of the commencement thereof. Tenant shall have the
right to control the defense of any matter for which an indemnified party seeks
indemnification hereunder and, after Tenant's notice to any such indemnified
party of its election to control the defense of such matter, Tenant shall not be
liable for any legal or other expenses subsequently incurred by such party in
connection with such matter. The provisions of this Section 23 shall survive the
expiration or sooner termination of this Lease. Default by Tenant.
 a. Tenant's failure to pay any installment of rent or any other charges or
    expenses it is required to pay pursuant to this Lease when the same shall be
    due and payable, or Tenant's failure to perform any of the other covenants,
    conditions and agreements herein contained on Tenant's part to be kept or
    performed and the continuance of such failure to perform such other
    covenants, conditions or agreements without curing the same or taking
    reasonable steps to cure the same, for a period of thirty (30) days after
    receipt by Tenant of notice in writing from Landlord specifying in detail
    the nature of such failure, shall constitute a default under this Lease
    ("Tenant's Default"), provided, however, that, in the event of a default
    that cannot be reasonably cured during the said 30-day period, Tenant need
    only commence the cure of such default within the 30-day period and
    thereafter shall diligently pursue the cure of such default through
    completion of the cure.
 b. Upon the occurrence of a Tenant's Default, Landlord may at any time
    thereafter, give a written termination notice to Tenant specifying a date on
    which this Lease shall terminate, and on such date, the Term of this Lease
    shall terminate and all rights of Tenant under this Lease shall cease unless
    before such date (i) all arrears of rent and all other sums payable by
    Tenant under this Lease, and all costs and expenses (including, without
    limitation, reasonable attorneys' fees) incurred by or on behalf of Landlord
    on account of such Tenant's Default shall have been paid by Tenant to
    Landlord, and (ii) all other Tenant's Defaults at the time existing under
    this Lease shall have been fully cured to the reasonable satisfaction of
    Landlord. All costs and expenses incurred by or on behalf of Landlord
    (including, without limitation, reasonable attorneys' fees) occasioned by
    any Tenant's Default shall constitute additional rent hereunder.
 c. If any Tenant's Default shall have occurred and be continuing and the Term
    of this Lease shall have been terminated pursuant to Section 24(b) above,
    Landlord may enter upon and repossess the Premises by self-help, summary
    proceeding, ejectment, or otherwise, and may remove Tenant and all other
    persons and any and all property therefrom. Landlord shall have no liability
    for or by reason of such entry, repossession or removal. The foregoing
    notwithstanding, Landlord will use reasonable efforts to arrange for an
    orderly repossession of the Premises before exercising its rights hereunder.
 d. After the repossession of the Premises pursuant to Section 24(c), Landlord
    shall use reasonable efforts to relet the Premises on commercially
    reasonable terms.
 e. In the event of any termination or repossession under this Section 24,
    Tenant will pay to Landlord the rent and other sums required to be paid by
    Tenant up to the time of such termination or repossession, and thereafter
    Tenant shall be liable to Landlord for, and shall pay to Landlord, as
    liquidated and agreed current damages on account of such termination or
    repossession, (i) a sum equal to the rent and all other sums which would be
    payable under this Lease by Tenant in the absence of such termination or
    repossession for the remainder of the Term, plus (ii) all reasonable
    expenses of Landlord in connection with such termination or repossession and
    the re-letting of the Premises (including, without limitation, reasonable
    legal expenses and attorneys' fees, advertising, signage, brokers' fees,
    managers' fees, and compensation for landlord's time); provided, however,
    that any amounts received by Landlord through the re-letting of the
    Premises, or any portion thereof shall be offset against amounts due
    hereunder. In the event Landlord re-lets the Premises to mitigate its
    damages, Landlord shall report to Tenant monthly (or at such other times as
    the parties may agree) all rents received by virtue of any such re-letting;
    provided however, that Landlord's failure to report to Tenant monthly or
    otherwise shall not constitute a defense to or waiver of Landlord's right to
    damages. Tenant shall pay such damages monthly on the days on which the rent
    would have been due and payable under this Lease in the absence of such
    termination or repossession.
 f. If Tenant shall fail to make any payment or perform any act required to be
    made or performed by it hereunder, Landlord upon ten (10) days' notice to
    Tenant may (but shall be under no obligation to) at any time thereafter make
    payment or perform such act for the account and at the expense of Tenant,
    and may enter upon the Premises or any part thereof at reasonable times for
    such purpose and take all such action thereon as, in the opinion of
    Landlord, may be necessary or appropriate. No such entry shall be deemed an
    eviction of Tenant. All payments so made by Landlord and all costs and
    expenses (including, without limitation, reasonable attorneys' fees and
    expenses) incurred in connection therewith or in connection with the
    performance by Landlord of any such act shall, upon demand, be reimbursed to
    Landlord by Tenant as additional rent hereunder.
 g. Each right, power and remedy of Landlord provided for in this Lease or now
    or hereafter existing at law or in equity or by statute or otherwise shall
    be cumulative and concurrent and shall be in addition to every other right,
    power or remedy provided for in this Lease or now or hereafter existing at
    law or in equity or by statute or otherwise, and the exercise or beginning
    of the exercise by Landlord of any one or more of the rights, powers or
    remedies provided for in this Lease or now or hereafter existing at law or
    in equity or by statute or otherwise shall not preclude the simultaneous or
    later exercise by Landlord of any or all such other rights, powers or
    remedies.



Notices. Any notices, demands, requests or other instrument which may be, or are
required to be given under this Lease shall be sent by certified mail, postage
prepaid, and shall be addressed:

If to Landlord:

Pilgrim Partnership, L.L.C.
P.O. Box 447
Waterbury, VT 05676
Attn: Stephen Van Esen

If to Tenant:

Green Mountain Coffee Roasters, Inc.
33 Coffee Lane
Waterbury, VT 05676-1529
Attn: Chief Financial Officer



Either party may change its address for notice by written notice to the other
party given in the foregoing manner.

Condominium Association. The Parties agree that this Lease is subject to the
Declaration of Pilgrim Commercial Park Condominiums, the Condominium
Association's bylaws, and any other Rules and Regulations of the Condominium
Association, and Tenant agrees that it will comply with the terms and conditions
of the Declaration, the Condominium Association's bylaws and said Rules and
Regulations. Mortgage Subordination. This Lease and the Option to Purchase
contained herein are subject and subordinate to all mortgages which may now or
hereafter affect the Premises, and to all renewals, modifications,
consolidations, replacements and extensions thereof, provided, however, that
Landlord shall obtain a nondisturbance agreement from Landlord's mortgagee
relative to Tenant's interest in the Premises, in a form satisfactory to
Landlord's mortgagee, which shall remain in force and effect at all times during
the Term unless the subject mortgage has been discharged by Landlord's
mortgagee. In confirmation of such subordination, Tenant shall execute promptly
any instrument required by Landlord or Landlord's mortgagee. Liens/Encumbrances.
Except as otherwise expressly provided in this Lease or otherwise agreed in
writing by Landlord, Tenant shall not permit any mortgage, deed or trust,
mechanic's lien, or other encumbrance, lien, or security interest in, on, or
against the Premises. Modification/Merger. This Lease constitutes the entire
agreement between the parties and may only be modified by written instrument
signed by the parties. Invalidity. If any portion of this Lease is deemed
invalid or unenforceable, the remainder of this Lease shall not be affected
thereby, and shall remain in full force and effect. Performance/Waiver. The
failure by Landlord to insist upon the strict performance of any of the terms,
conditions and covenants herein, shall not be deemed a waiver of any rights or
remedies that Landlord may have pursuant to this Lease, and shall not be deemed
a waiver of any subsequent breach or default in the terms, conditions and
covenants herein contained. Parties. The terms and conditions of this Lease
shall be binding upon and inure to the benefit of the parties hereto, and their
permitted successors and assigns. Force Majeure. In the event that Landlord or
Tenant shall be delayed or hindered in or prevented from the performance of any
act required hereunder by reason of strikes, lockouts, labor troubles, inability
to procure materials, failure of power, restrictive governmental laws,
regulations, orders or decrees, riots, insurrection, war, acts of God, inclement
weather, or other reason beyond such party's reasonable control, then
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay; provided that nothing contained in this
Section 31 shall excuse, delay or otherwise apply to the Tenant's obligation to
pay rent or any other monetary obligation hereunder. Dispute Resolution. Any and
all disputes or controversies between the parties arising out of or relating to
this Lease which cannot be resolved on an amicable basis shall be finally
settled by binding arbitration. Such arbitration shall be in accordance with the
Commercial Arbitration Rules of the American Arbitration Association before a
single arbitrator selected as provided in said Rules. To the extent permitted by
said rules, the arbitrator shall have liberal discretion to order specific
performance of a party's obligations under this Agreement, so long as such
specific performance would not impose undue economic hardship on the breaching
party. Unless otherwise agreed by the parties, all arbitration proceedings shall
be held in Waterbury, Vermont. Any decision rendered in such an arbitration
proceeding shall be final and binding on the parties and shall be enforceable in
any court having jurisdiction over the parties.

 

ACKNOWLEDGMENT OF ARBITRATION



The parties understand that this Agreement contains an agreement to arbitrate.
After signing this Agreement, the parties understand that they will not be able
to bring a lawsuit concerning any disputes that may arise which is covered by
such an agreement to arbitrate, unless it involves a question of constitutional
or civil rights. Instead, the parties agree by this Agreement to submit any
covered dispute to an impartial arbitrator or arbitrators.

 

Memorandum of Lease. At the request of either party, the parties shall also
execute a Memorandum of Lease. Each party shall have the right to record said
Memorandum of Lease with the public land records and the party choosing to
record said Memorandum shall bear all filing fees associated therewith.
Interpretation. This Lease and the performance hereof shall be governed by and
construed in accordance with the laws of the State of Vermont, without reference
to any conflict of laws principles. Headings. The titles and headings of the
various sections and paragraphs of this Lease are intended solely for the
convenience of reference and are not intended for any other purpose whatsoever,
or to explain, modify or place any construction upon or on any of the provisions
of this Lease.



IN WITNESS WHEREOF, the parties have each caused this Lease to be signed by
their duly authorized representatives.

IN PRESENCE OF:                         PILGRIM PARTERSHIP, L.L.C.

/s/ Lynn Brown III                             By: /s/ Steve Van Esen
Witness

                                                        GREEN MOUNTAIN COFFEE
ROASTERS, INC.

 /s/ John J. Holtman                          By: /s/ Frances G. Rathke
Witness



 

STATE OF VERMONT
WASHINGTON COUNTY, SS.

At Waterbury, in said County, on this 15th day of November, 2005, Steve Van
Esen, duly authorized agent of PILGRIM PARTERSHIP, L.L.C., personally appeared
and he/she acknowledged this instrument, by him/her sealed and subscribed, to be
his/her free act and deed and the free act and deed of PILGRIM PARTERSHIP,
L.L.C.

                                                            Before me, /s/ Paula
Clement
                                                            Notary Public
                                                            My Commission
Expires: 2/10/07

 

STATE OF VERMONT
WASHINGTON COUNTY, SS.

At Waterbury, in said County, on this 15th day of November, 2005, Frances G.
Rathke, duly authorized agent of GREEN MOUNTAIN COFFEE ROASTERS, INC. ,
personally appeared and he/she acknowledged this instrument, by him/her sealed
and subscribed, to be his/her free act and deed and the free act and deed of
GREEN MOUNTAIN COFFEE ROASTERS, INC.

                                                            Before me, /s/ Paula
Clement
                                                            Notary Public
                                                            My Commission
Expires: 2/10/07



 

 



F:\WPDOCS\G\GMCR\Pilgrim V\Lease Agmt 11-15-05.doc

